 
 
I
110th CONGRESS 2d Session 
S. 3658 
IN THE HOUSE OF REPRESENTATIVES 

October 2, 2008
Referred to the Committee on the Judiciary

AN ACT 
To require the accreditation of English language training programs, and for other purposes. 
 
 
1.Accreditation of English language training programs 
(a)In generalSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended— 
(1)in paragraph (15)(F)(i), by striking a language and inserting an accredited language; and 
(2)by adding at the end the following: 
 
(52)The term accredited language training program means a language training program that is accredited by an accrediting agency recognized by the Secretary of Education. . 
(b)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by subsection (a) shall— 
(A)take effect on the date that is 180 days after the date of the enactment of this Act; and 
(B)apply with respect to applications for a nonimmigrant visa under section 101(a)(15)(F)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(F)(i)) that are filed on or after the effective date described in subparagraph (A). 
(2)Temporary exception 
(A)In generalNotwithstanding section 101(a)(15)(F)(i) of the Immigration and Nationality Act, as amended by subsection (a), during the 3-year period beginning on the date of the enactment of this Act, an alien seeking to enter the United States to pursue a course of study at a language training program that has been certified by the Secretary of Homeland Security and has not been accredited or denied accreditation by an entity described in section 101(a)(52) of such Act may be granted a nonimmigrant visa under such section 101(a)(15)(F)(i). 
(B)Additional requirementAn alien may not be granted a nonimmigrant visa under subparagraph (A) if the sponsoring institution of the language training program to which the alien seeks to enroll does not— 
(i)submit an application for the accreditation of such program to a regional or national accrediting agency recognized by the Secretary of Education within 1 year after the date of the enactment of this Act; and 
(ii)comply with the applicable accrediting requirements of such agency. 
   Passed the Senate September 30 (legislative day, September 17), 2008. Nancy Erickson, Secretary   
